








Exhibit 10.16


CONFIDENTIAL PATENT LICENSE, SETTLEMENT AND RELEASE AGREEMENT


THIS CONFIDENTIAL PATENT LICENSE, SETTLEMENT AND RELEASE AGREEMENT ("Agreement")
is made and effective as of November 15, 2015 (the "Effective Date"), is entered
into by and between FINJAN, INC., a corporation organized and existing under the
laws of Delaware, signing on its own behalf and on behalf of its Affiliates, and
AVAST SOFTWARE s.r.o., a company organized and existing under the laws of the
Czech Republic, signing on behalf of itself and its Affiliates. In consideration
of the licenses, terms, conditions and recitals set forth below, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties (as defined below) agree as follows:
A.The parties have had discussions regarding the enforceability, validity and
infringement of certain Finjan Patent Rights.
B.To avoid the time and expense of litigation, and without any admission of
liability or fault, Finjan and Avast wish to resolve and settle all current and
potential future claims between them, known and unknown, and enter into this
Agreement, on the terms and conditions set forth below.
TERMS AND CONDITIONS
1.    DEFINITIONS
1.1    "Affiliates" shall mean any past, present, or future subsidiary, parent,
sister company, or other corporation, firm, business, partnership, joint
venture, or entity that Controls, is controlled by, or is under common control
of, that a Party or any of its subsidiaries.
1.2    "Avast" means Avast Software s.r.o. and its predecessors, successors, and
Affiliates that are not Excluded Entities, and subject to provisions of Sections
3.2 through 3.4.
1.3    "Avast Third Parties" means except for Excluded Entities (a) Avast's
customers, buyers, sellers, users, developers, manufacturers, and/or
distributors of the Covered Products; (b) any developer or vendor that supplies
or incorporates components or steps of the Covered Products, and to the extent
done for or on behalf of Avast and to the extent that, in the absence of a
license from Finjan, would infringe, either directly or indirectly, in whole or
in part, any of the Finjan Patent Rights; and (c) successors in interest of any
divested assets or businesses of Avast for the Covered Products.
1.4    "Claim" shall mean claims, counterclaims, answers, cross-claims and any
judicial, administrative or other proceeding of any kind in any jurisdiction
(including any claim or contention that any of the Finjan Patent Rights is
invalid, unenforceable, not infringed or has been misused), as well as any and
all actions, causes of action, costs, damages, debts, demands, expenses,
liabilities, losses, obligations, proceedings, and suits of every kind and
nature, liquidated or unliquidated, fixed or contingent, in law, equity, or
otherwise, and whether presently known or unknown.
1.5    "Control" means the possession, directly or indirectly, solely or
jointly, of the power to direct or cause the direction of management, actions or
policies of a legally recognizable entity, whether through the ownership of
voting shares, by contract, or otherwise.
1.6    "Covered Product" means any past, present, or future product (other than
New Products as defined in Section 3.2 below), apparatus, component, machine,
system, module, software, service, process, or method made, used, sold, offered
for sale, imported, exported, distributed, or tested, or by, or








--------------------------------------------------------------------------------








on behalf of, Avast for products and services that Avast provides, that, in the
absence of the license granted in Section 3.1, would infringe, either directly
or indirectly, in whole or in part, any of the Finjan Patent Rights.
1.7    "Excluded Entity" means (a) any entity, including a Related Entity or
successor of an entity, in litigation with Finjan related to the Finjan Patent
Rights as of the Effective Date, provided that such entity is still in
litigation with Finjan at the point in time as it would otherwise be covered by
the license grant in Section 3.1 below, and (b) any entity, including a Related
Entity or successor of an entity, in litigation with Finjan related to the
Finjan Patents before there is a public announcement or disclosure that such
entity will (i) be acquired by Avast or (ii) acquires Avast, provided that such
entity is still in litigation with Finjan at the point in time as it would
otherwise be covered by the license grant in Section 3.1 below. A list of
Excluded Entities as of the Effective Date is attached as Exhibit A
1.8    "Finjan" means Finjan, Inc. and its predecessors, successors and
Affiliates.
1.9    "Finjan Patent Rights" means (a) U.S. Patent Nos. 7,975,305, 8,141,154,
6,154,844 and 8,677,494; (b) any issued patent and any pending patent
application anywhere in the world that Finjan currently owns or controls (or has
the right to own or control) as of the Effective Date; and (c) any past,
present, or future patent or patent application worldwide to which any of the
foregoing patents and/or patent applications described in (a) and (b) claim
priority or are otherwise related, including, but not limited to all parents,
provisionals, continuations, continuations-in-part, reissues, reexaminations,
divisionals, and foreign counterparts, of any of the foregoing. For purposes of
this definition, a patent or patent application is deemed to be owned by Finjan
if Finjan has the right to assert a claim of infringement or grant a license
under such patent or patent application
1.10     "Party" shall mean, as applicable, Finjan, and Avast individually.
1.11    "Parties" shall mean Finjan, and Avast collectively.
1.12     "Person" shall mean any natural person, and any corporation,
partnership, limited liability company or other legal entity recognized in any
jurisdiction in the world.


1.13     "Related Entity" means with respect to an Excluded Entity, (a) any
Person that directly or indirectly through one or more entities Controls, is
Controlled by or is under common Control with an Excluded Entity, or (b) any
other Person that is deemed to be an affiliate of an Excluded Entity under the
interpretation of the U.S. Securities Exchange Act of 1934, as amended.
2.    SETTLEMENT PAYMENT AND DISMISSAL OF THE ACTION
2.1    License Fee. Avast shall pay to Finjan the sum of USD $2,975,000 on or
before fourteen (14) days after the Effective. Avast shall make this payment via
international wire transfer in immediately available funds to the following
account for the benefit of Finjan, Inc.:
Pay to: Silicon Valley Bank
Bank Address: 3003 Tasman Drive, Santa Clara, CA 94054, USA
Account Name: Finjan, Inc.
Finjan's Address: 2000 University Ave., E. Palo Alto, CA 94303
Routing &Transit #: #########
Swift Code: ########
Final Credit Account#: ##########
By Order of: [Name of Sender]





2

--------------------------------------------------------------------------------








Finjan hereby designates the following contact as someone that Avast or its
Affiliates may contact to verify the above information in relation to completing
the wiring of the consideration to Finjan, Inc.:
Julie Mar-Spinola
Manager, Finjan, Inc.
2000 University Ave., Suite 600
E. Palo Alto, CA 94303, USA
2.2    Taxes. Each Party is responsible for reporting and paying its own income
taxes, corporate taxes and applicable franchise taxes imposed on such Party as a
result of the payment or transactions contemplated by this Agreement. The
payment specified in Section 2.1 shall be the total amount paid by Avast to
Finjan, without any additional amounts due or paid as a result of any present
and future taxes (including any income taxes, sales taxes, use taxes, stamp
taxes, value added taxes, property taxes and all other taxes, duties or imposts)
that may be imposed by any taxing authority on Finjan in relation to this
Agreement. Payment of any and all such taxes shall be the sole responsibility of
Finjan, Inc.
2.3    No Admissions. This Agreement is the result of a compromise and
resolution to avoid the expense and risk of resolving any dispute through any
litigation. Nothing in this Agreement shall be deemed as an admission to any
party of any fact, wrongdoing, liability, infringement or non-infringement, of
the validity or invalidity, or enforceability or non-enforceability of any of
the Finjan Patent Rights or any position taken or proposed to be taken in any
proceeding. A Party's participation in this Agreement, its agreement to any term
of this Agreement, and any action taken by Finjan or Avast pursuant to this
Agreement:
(a)does not constitute and shall not be construed as an admission of liability
or as a concession by Finjan or Avast that any Claim or defense asserted by
Finjan or Avast is valid; and
(b)shall not be offered or admitted in evidence in any legal proceeding between
Finjan and Avast other than a proceeding to enforce rights and obligations
arising out of this Agreement or as permitted pursuant to Section 8.
2.4    Validity, Enforceability and Infringement. Avast and its Affiliates shall
not contest or participate in a contest of the infringement, validity and/or
enforceability of the Finjan Patent Rights in any forum, domestic or foreign,
including the Federal Trade Commission, the United States Patent and Trademark
Office and/or the International Trade Commission and their foreign equivalents;
provided, however, that this Section 2.4 shall not apply (a) if Finjan asserts
infringement of the Finjan Patents Rights against AVAST or its Affiliates; (b)
to actions taken in response to a subpoena, court order, government directive,
or an equivalent of the foregoing; or (c) in the event of material breach of
this Agreement by Finjan. Avast agrees to give Finjan prompt notice of any
subpoena served on Avast requesting materials related to contesting the
infringement, validity and/or enforceability of the Finjan Patent Rights,
pursuant to the notice provision at Section 10. Avast agrees not to unreasonably
challenge Finjan's objections to any such subpoena.
3.    LICENSES
3.1    License Grant. Finjan hereby grants to Avast a nonexclusive, perpetual,
worldwide, fully-paid up irrevocable license, under the Finjan Patents Rights to
use, make, have made, sell, offer to sell, import, export, and/or otherwise
distribute, promote any Covered Product through multiple tiers of distribution.
For clarity:





3

--------------------------------------------------------------------------------








(a)the license granted under this Section 3.1 does not apply to any Excluded
Entity.
(b)the license granted under this Section 3.1 includes the right of Avast Third
Parties, direct or indirect, to use, sell, offer for sale, import, or otherwise
dispose of Covered Products worldwide, regardless of the jurisdiction in which
such Covered Products were first sold or manufactured, to the same extent that
the Finjan Patent Rights in such Covered Products would be deemed to have been
exhausted under United States law if such Covered Products were first sold in
the United States;
(c)no right is granted to transfer, or to sub-license, or to grant any rights
under this Agreement to any third party, except as specifically set forth
herein; and
(d)the license granted under this Section 3.1 includes and applies without
limitation to Covered Products that consist of licensed software, including
where such software is distributed to end users by providing a single master
copy of such software to a distributor or other agent and authorizing such agent
to reproduce such software in substantially identical form and distribute it as
a product of Avast.
3.2    Acquisition of Avast. In the event that Avast is acquired or merged and
is not the surviving company, the license under Section 3.1 will extend to
Avast's Covered Products that are sold, licensed, offered at the time of the
acquisition or merger, including updates and upgrades thereto ("Existing Covered
Products"), but will not extend to (a) any new products or services that did not
exist at the time of the acquisition or merger, or (b) the acquirer's products
or services, or (c) the surviving company's products or services that, in the
absence of a license directly from Finjan, would infringe, either directly or
indirectly, in whole or in part, any of the Finjan Patent Rights ("New
Products"). If, however, the acquirer or surviving company desires to extend
Avast's license to include New Products, Finjan will negotiate such extension
with the acquirer in good faith.
3.3    Acquisitions by Avast. In the event that Avast acquires any technology or
company or is the surviving company resulting from a merger after the Effective
Date in which Avast seeks to use, make, have made, sell, offer to sell, import,
export, and/or otherwise distribute a product or service which includes
technology that would infringe, either directly or indirectly, in whole or in
part, any of the Finjan Patent Rights, then the license under Section 3.1 will
only extend to such product or service utilizing such technology or company (a)
in the case of a company acquisition or merger, if the company's annual revenue
during the twelve months preceding the acquisition or merger is$150,000,000 or
less; or (b) in the case of a technology acquisition, if the annual revenue
generated by the sale or license of such technology during the twelve months
preceding the acquisition or merger is $150,000,000 or less. For avoidance of
doubt, the aforementioned products and services of section 3.3 are Covered
Products.
If annual revenue in section 3.3 (a) or (b) exceeds $150,000,000, the products
and services of the acquired company are not Covered Products..
3.4    New Affiliate License. Subject to Sections 3.2 and 3.3, if (a) an entity
is acquired by Avast or an Avast Affiliate or otherwise becomes an Affiliate
after the Effective Date, and (b) this entity is not an Excluded Entity; then
the license granted under Section 3.1 shall extend to this entity (a "New
Affiliate"). A portfolio company acquired by an owner or investor in Avast after
the Effective Date (a "Portfolio Company") will not become a New Affiliate. If,
however, such Portfolio Company is combined with Avast or any of its
subsidiaries or its direct holding company byway of merger or is acquired by
Avast, any of its subsidiaries or its direct holding company, such Portfolio
Company shall be deemed a New Affiliate of Avast pursuant to the terms hereof.
3.5    Reservation of Rights. Any and all rights not expressly granted in this
Agreement with respect to the Finjan Patent Rights, including, without
limitation, the right to enforce the Finjan Patent





4

--------------------------------------------------------------------------------








Rights against third parties and collect royalties and/or damages in connection
therewith, are hereby reserved and retained exclusively by Finjan.
3.6    Scope Savings Clause. In the event that Finjan does not have the right to
grant a license, covenant or release under any particular Finjan Patent Right of
the scope of the licenses, covenants, and releases set forth in this Agreement,
then the license, covenant, or release granted herein shall be of the broadest
scope within the scope of the rights set forth herein that Finjan has the right
to grant.
4.COVENANT NOT TO SUE
4.1    Finjan covenants and agrees that it will not assert any Claim against
Avast or any Avast Third Party for direct, induced, indirect, or contributory
infringement under the Finjan Patent Rights (effective for each patent from its
issuance to its expiration) for taking any actions permitted under Section 3.1.
4.2    The foregoing covenants are personal to Avast and the Avast Third Parties
and are not transferable or assignable except as expressly set forth in this
Agreement.
5.RELEASES
5.1    Release by Finjan.
(a)Release of Avast. Finjan does hereby irrevocably and permanently release and
forever discharge Avast, and each of its officers, directors, employees, agents,
predecessors, successors, Affiliates, assigns and attorneys from any and all
actions, claims, demands, losses, liabilities, or causes of action of any nature
whatsoever, at law or in equity, whether asserted or un-asserted ,whether known
or unknown, on account of any action, inaction, matter, thing, or event, that
occurred or failed to occur at any time in the past, from the beginning of time
through and including the Effective Date, including relating to alleged
infringement of the Finjan Patent Rights.
(b)Release of Avast Third Parties. Finjan does hereby irrevocably and
permanently release and forever discharge Avast Third Parties regarding Avast's
Covered Products from any and all actions, claims, demands, losses, liabilities,
or causes of action of any nature whatsoever, at law or in equity, whether
asserted or un-asserted, whether known or unknown, that are based in any way on
any acts that would have been licensed under this Agreement had it previously
been in effect.
5.2    Release by Avast. Avast does hereby irrevocably and permanently release
and forever discharge Finjan and each of its officers, directors, employees,
agents, predecessors, successors, Affiliates, assigns and attorneys from any and
all actions, claims, demands, losses, liabilities, or causes of action of any
nature whatsoever, at law or in equity, whether asserted or un-asserted, whether
known or unknown, on account of any action, inaction, matter, thing, or event,
that occurred or failed to occur at any time in the past, from the beginning of
time through and including the Effective Date, arising out of or relating to the
Finjan Patent Rights.
5.3    Statutory Acknowledgement. Each Party expressly waives the benefits of
any statutory provision or common law rule that provides, in sum or substance,
that a release does not extend to claims that the party does not know or expect
to exist in its favor at the time of executing the release, which if known by
it, would have materially affected its settlement with the other party. In
particular, but without limitation, each Party expressly waives the provisions
of California Civil Code § 1542, which reads:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF





5

--------------------------------------------------------------------------------








EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER STTLEMENT WITH THE DEBTOR.
5.4    Indirect Claims. The Parties expressly understand that both direct and
indirect breaches of this Section 5 are proscribed, provided that a Party
alleging any such breach must notify the other Party in writing of such alleged
breach and provide such Party thirty (30) calendar days to cure any such breach
so that, for clarity, if any such alleged breach is so cured, it shall be deemed
not to have occurred. Finjan and Avast each covenants and agrees that it will
not institute or prosecute, against the other, any action or other proceeding
based in whole or in part upon any Claims released by this Agreement. Further,
Finjan and Avast each agrees that it will not authorize or solicit the
commencement or prosecution against the other or any other Person released
hereunder of any action or other proceeding based in whole or in part upon any
Claims released by this Agreement.
6.    WARRANTY DISCLAIMERS AND LIMITATIONS OF LIABILITY
6.1    EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
AGREEMENT, THE PARTIES MAKE NO EXPRESS REPRESENTATIONS AND GRANT NO WARRANTIES,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE.
6.2    Any warranty made by Avast to its customers, users of its products or any
third parties are made by Avast alone and shall not bind Finjan or be deemed or
treated as having been made by Finjan, and service of any such warranty shall be
the sole responsibility of Avast.
6.3     FINJAN SHALL NOT BE LIABLE TO AVAST, ITS SUPPLIERS, DISTRIBUTORS,
CUSTOMERS, THE USERS OF ANY AVAST PRODUCT, OR ANY OTHER THIRD PARTIES, FOR
INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION, ANY
DAMAGE OR INJURY TO BUSINESS EARNINGS, PROFITS OR GOODWILL SUFFERED BY ANY
PERSON OR ENTITY ARISING FROM ANY USE OF FINJAN'S PATENTS, EVEN IF FINJAN IS
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
7.ASSIGNMENTS AND TRANSFERS
7.1    Transfers by Finjan. Finjan may assign, sell, or otherwise transfer any
of the Finjan Patent Rights, but only to an assignee or transferee who shall
first agree in writing to assume the obligations of Finjan under this Agreement
and to observe all rights of Avast provided in this Agreement.
7.2    Transfers by Avast. Avast may assign this Agreement, subject to obtaining
Finjan's prior written consent; provided, however, that such consent shall not
be required in the event of an assignment to a successor acquiring a controlling
interest in all, or substantially all, of the business or assets of Avast and
such successor is not an Excluded Entity. All assignments and transfers will be
subject to the applicable provisions of Sections 3.2 through 3.4.
8.CONFIDENTIALITY OF THIS AGREEMENT
8.1    The Parties shall keep the terms of this Agreement confidential and shall
not now or hereafter divulge these terms to any third party except:
(a)with the prior written consent of the other Party;
(b)as otherwise may be required by applicable law, regulation or order of a
governmental authority of competent jurisdiction (and to legal counsel,
insurers, accountants, banks, and





6

--------------------------------------------------------------------------------








financial sources and advisors as is reasonably required in connection with
compliance with such law, regulation or order), provided that (i) before such
disclosure, written notice must be given to, and receipt acknowledged by, the
non-disclosing party allowing it to determine whether such disclosure should be
protected from public disclosure, and (ii) it is disclosed subject to an ethical
obligation of confidentiality or pursuant to a confidentiality agreement;
(c)without limiting Section 8.1(f) and Section 10.1, as may be required in
litigation subject to any court-entered protective orders limiting disclosure
for use in the subject litigation;
(d)to counterparties, legal counsel, insurers, accountants, banks, and financing
sources and their advisors, if reasonably required in connection with
undertaking corporate or financial transactions , provided it is disclosed
subject to an ethical obligation of confidentiality or pursuant to a
confidentiality agreement;
(e)Avast may disclose that it has a license to the Finjan Patent Rights to any
actual or potential Avast Third Party, provided that Avast shall not disclose
any of the specific terms of this Agreement without Finjan's prior written
consent; or
(f)as required to enforce the terms of this Agreement in a legal proceeding
8.2    Notwithstanding the confidentiality obligations in this Agreement, each
Party acknowledges and agrees that the other Party may comply with its
securities disclosure obligations under applicable laws and regulations
including referencing or disclosing this Agreement and any of its statements as
required (each such disclosure as to this Agreement or any of its Exhibit, a
"Securities Disclosure") subject to the provisions of this Section 8.2. In
making a Securities Disclosure, each Party agrees to act in good faith to
maintain the confidentiality of this Agreement, each provision hereof, and each
Exhibit hereto, to the greatest extent reasonably possible, consistent with all
legal and regulatory obligations.
9.
REPRESENTATIONS TRANSACTIONS AND WARRANTIES; COVENANTS; SHAM TRANSACTIONS

9.1    Representations and Warranties. Each Party represents, warrants and
covenants that it is duly existing; that it has the full power and authority to
enter into this Agreement and bind its Affiliates hereto; that there are no
other persons or entities whose consent to this Agreement or whose joinder
herein is necessary to make fully effective the provisions of this Agreement;
that this Agreement does not and will not interfere with any other agreement to
which it is a party; and that it will not enter into any agreement the execution
or performance of which would violate or interfere with this Agreement. Each
natural person executing this Agreement represents, warrants, and acknowledges
that he or she is authorized and legally empowered to execute this Agreement on
behalf of every Person for whom he or she purports to act.
9.2     Representation and Warranty Related to Releases. Finjan represents and
warrants that it has not sold, assigned, transferred, hypothecated, pledged, or
encumbered, or otherwise disposed of, in whole or in part, voluntarily or
involuntarily, any Claims purported to be released by this Agreement.
9.3    Representations, Warranties and Covenants by Finjan. Finjan represents,
warrants and covenants that: (a) Finjan, Inc. is the sole and exclusive owner of
all rights, title, and interest in current Finjan Patent Rights, including all
rights to recover for alleged infringement of the same; (b) it has the full
right and authority to enter into this Agreement and make representations on
behalf of itself and its Affiliates and shall comply with and grant, and cause
their Affiliates to comply with and grant, all necessary rights, licenses, and
releases to effect this Agreement, and all other terms and conditions of this
Agreement, and shall be directly liable to Avast for any breach of this
Agreement; (c) no other Person has a community





7

--------------------------------------------------------------------------------








property or any other right, title, or interest in or to any of the Finjan
Patent Rights; and (d) Finjan has not entered into and shall not enter into any
agreement that would interfere with, prevent, or otherwise impair the full
exercise of all rights granted in this Agreement.
9.4    Limitations. Nothing in this Agreement is or shall be construed as: (a) a
warranty or representation by Finjan as to the validity, scope or enforceability
of the Finjan Patent Rights; (b) any warranty or representation by Finjan that
anything made, used, sold, licensed, offered for sale, offered for license or
otherwise disposed of under any license granted in this Agreement is or will be
free from infringement of patents, copyrights, and other rights of third
parties; (c) an obligation on the part of Finjan to bring or prosecute actions
or suits against third parties for infringement; (d) an obligation to proceed
with the prosecution of any pending patent application or maintenance of any
patent; or (e) granting by implication, estoppel or otherwise any licenses under
patents owned by Finjan except as specifically defined in Section 3 and Section
4 of this Agreement.
9.5 No Rescission if any Finjan Patent Rights Determined Invalid or
Unenforceable. In the event that any or all claims of the Finjan Patent Rights
are materially limited or declared invalid, Avast shall not be entitled to any
return of any payment made or due under this Agreement.
9.6    No Sham Transactions.
(a)Finjan represents and warrants to Avast that Finjan has not, in anticipation
of this Agreement or one of a similar nature, participated in, or agreed or
planned to participate in, any transaction or series of transactions where a
substantial purpose and result of such transaction(s) is (or was) to avoid, with
respect to one or more Finjan Patent Rights, extending to Avast and its
affiliates and customers the licenses and other benefits of this Agreement that
Avast otherwise would have enjoyed with respect to such Finjan Patent Rights.
Furthermore, Finjan shall not participate in, or agree or plan to participate
in, any such transaction following the Effective Date.
(b)Avast represents and warrants to Finjan that Avast, in anticipation of this
Agreement or one of a similar nature has not participated in, or agreed or
planned to participate in, any transaction or series of transactions where a
substantial purpose and result of such transaction(s) is (or was) to avoid
extending to Finjan the benefits of this Agreement that Finjan otherwise would
have enjoyed. Furthermore, Avast shall not participate in, or agree or plan to
participate in, any such transaction following the Effective Date.
10.    ENFORCEMENT OF AGREEMENT
10.1 Pleading Agreement; Recovery of Attorneys Fees. This Agreement may be
offered in evidence and pleaded as a full and complete defense to any Claims
that may be instituted, prosecuted, or attempted in breach of this Agreement. In
any such action, and in any action to enforce this Agreement, the prevailing
Party shall recover its reasonable attorneys' fees and costs.
10.2 Injunctive Relief. The Parties acknowledge and agree that: (a) any breach
of this Agreement may result in immediate and irreparable injury for which there
is no adequate remedy available at law; and (b) in addition to any other
remedies available, specific performance and injunctive relief are appropriate
remedies to compel performance of this Agreement, without the necessity of
posting a bond or making a showing of irreparable harm.
10.3 Dispute Resolution. Any dispute arising out of or related to this
Agreement, excluding the failure to make payment under Section 2.1, shall be
resolved as follows: Senior executives of all Parties shall meet within thirty
(30) calendar days of any Party providing written notice in accordance with
Section 11 to the other Party of a dispute to attempt to resolve such dispute.
If the senior executives cannot resolve





8

--------------------------------------------------------------------------------








the dispute, any Party may make a written demand for formal dispute resolution
by tendering to the other Party notice of the dispute and its intent to invoke
the terms of this Section 10.3. The Parties agree to meet within ninety (90)
calendar days of such a demand with an impartial mediator selected by mutual
agreement for a one-day non-binding mediation of the dispute. In the event the
Parties cannot agree on a mediator, they shall each select one independent
nominator and the two nominators shall agree on and appoint the mediator. If the
Parties have not agreed on resolution of the dispute within thirty (30) calendar
days after the one-day mediation, or if the independent nominators have not been
appointed or failed to appoint a mediator within thirty (30) calendar days of
the original demand, any Party may begin litigation proceedings.
10.4 Failure to Pay; Breach of Section 2.4. In the event that Avast fails to
make timely payments pursuant to Section 2.1 of this Agreement, the Parties
agree that Avast will pay Finjan fair and reasonable compensation for any and
all losses and damages sustained by Finjan. Inthe event that Avast violates
Section 2.4 of this Agreement, Avast agrees that such action constitutes a
material breach. The Parties agree that for such a material breach, Avast will
pay Finjan a fair and reasonable compensation for any and all losses and damages
sustained by Finjan. Avast agrees that for any material breach of Section 2.1
and 2.5, it will pay, at the very least, any outstanding payments due under
Section 2.1.
11.     NOTICES
Notices under this Agreement shall be sent by overnight mail, return receipt or
other proof of delivery requested, overnight courier, fax or E-mail to the
following:
If to Avast Corporation:
Mr. Alan Rassaby
Attention: General Counsel
AVASTSoftware s.r.o.
Trianon Office Building,
Budejovicka 1518/13A,
14000 Prague 4- Michle
_________@_______.com


With copies to:
William B. Kircher
Husch Blackwell LLP
4801 Main Street, Suite 1000
Kansas City, MO 64113, USA
bill.kircher@huschblackwell.com


If to Finjan, Inc.:
Finjan, Inc.
Julie Mar-Spinola
Manager, Finjan, Inc.
2000 University Ave., Suite 600
E. Palo Alto, CA 94303, USA
_______@________.com; (650) 282-3228


With copy to:
__________________





9

--------------------------------------------------------------------------------








12.    GENERAL PROVISIONS
12.1     Independent Counsel. Each Party warrants to the other Parties that it
has carefully read this Agreement, knows its contents, and has freely executed
it. Each Party, by execution of this Agreement, represents that such Party has
reviewed each term of this Agreement with that Party's legal counsel and that
such Party will not deny the validity of any term of this Agreement on lack of
advice of counsel.
12.2     Entire Agreement. This Agreement is an integrated document representing
the entire understanding between the Parties with respect to the subject matter
of this Agreement. The Parties agree that this Agreement supersedes and
supplants all prior or contemporaneous agreements, proposals, or understandings,
whether written or oral, between them with respect to the same subject matter.
12.3     Amendments. This Agreement may not be modified, amended, supplemented,
or repealed except by written agreement executed by duly authorized
representatives of the Parties, expressly stating that it is the intention of
the Parties to modify this Agreement.
12.4     Governing Law. This Agreement shall be interpreted in accordance with
and governed by federal law or, where applicable, the laws of the State of
California. All disputes and litigation regarding this Agreement and matters
connected with its performance shall be subject to the exclusive jurisdiction of
the state and federal courts of the State of California, and each party
irrevocably consents and submits to personal jurisdiction in those courts for
purposes of this Agreement.
12.5     Construction. This Agreement shall be construed in all respects as
jointly drafted and shall not be construed, in any way, against any Party on the
ground that the Party or its counsel drafted this Agreement. As used in this
Agreement, the term "including" and terms of like import shall be interpreted as
terms of explication as if followed by the words "without limitation". The term
"such as" means "such as without limiting the generality of the foregoing." The
division of this Agreement into Articles and Sections and the insertion of
headings are for convenience or reference only and shall not affect the
construction or interpretation of this Agreement. The terms "hereof,
"hereunder", "herein", and similar expressions refer to this Agreement and not
to any particular Article, Section or other portion hereof. Unless something in
the subject matter or context is inconsistent therewith, references herein to
Articles, Sections and Schedules are to Articles and Sections of, and Schedules
to, this Agreement.
12.6     No Waiver. No waiver of, failure of a Party to object to, or failure of
a Party to take affirmative action with respect to any default, term, or
condition of this Agreement, or any breach thereof, shall be deemed to imply or
constitute a waiver of any other like default, term, or condition of this
Agreement or subsequent breach thereof.
12.7     Counterparts. This Agreement may be signed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. If the signature of any person is provided by
facsimile, the facsimile signature shall be deemed effective as and when
provided, but the original of that signature shall be provided as soon as
practical thereafter, to be included with the original instrument.
12.8     United States Bankruptcy Code Section 365(n). All rights and licenses
granted under or pursuant to this Agreement by Finjan are, and will otherwise be
deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code, licenses of rights to "intellectual property" as defined under Section 101
of the United States Bankruptcy Code or any applicable foreign equivalent.
Finjan agrees that Avast, as a licensee of rights under this Agreement, will
retain and fully exercise all of its respective rights and elections under the
United States Bankruptcy Code or the applicable foreign equivalent.





10

--------------------------------------------------------------------------------








12.9     Patent Inquiries. Finjan shall, upon a written request from Avast
sufficiently identifying any patent or patent application, inform Avast as to
the extent to which said patent or patent application is subject to the licenses
and other rights granted under this Agreement.
12.10     Avast Trademark Logo. Avast hereby grants Finjan the right to use
Avast's trademark logo on Finjan's website listing its licensees.
12.11     Term and Termination. The term of this Agreement shall commence upon
the Effective Date and shall continue until the expiration of all the Finjan
Patent Rights. Neither this Agreement nor any of the rights or licenses granted
herein may be terminated for any reason, including by a Party for the material
breach hereof by the other Party.
12.12     Severability. If any provision or portion of a provision of this
Agreement is held by a court of competent jurisdiction to be unenforceable or
invalid under any applicable statute or rule of law, such court is authorized to
modify such provision to the minimum extent necessary to make it enforceable and
valid, and the remaining provisions or portions of provisions of this Agreement
shall in no way be affected or impaired thereby.
[Signature Page Follows]





11

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, Finjan, Inc., and Avast Inc. have executed this Agreement
effective as of the Effective Date.




FINJAN, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Julie Mar-Spinola
Date:
11/15/15    
 
Julie Mar-Spinola
 
 
 
Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
AVAST SOFTWARE s.r.o.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Alan Rassaby
Date:
11/15/2015
 
Alan Rassaby
 
 
 
Executive Director
 
 
 











--------------------------------------------------------------------------------










Exhibit A


EXCLUDED ENTITIES






Blue Coat


FireEye
Palo Alto Networks
Proofpoint


Sophos


Symantec








